EXHIBIT 10.19B

 

SECOND AMENDMENT

TO THE

FIRST UNITED SECURITY BANK

Director Retirement Agreement

DATED OCTOBER 17, 2002

FOR

BRUCE N. WILSON

 

 

THIS SECOND AMENDMENT (this “Amendment”) is adopted and effective as of this
25th day of January, 2017, by and among First US Bancshares, Inc., a Delaware
corporation (formerly known as United Security Bancshares, Inc.) (“USB”), First
US Bank, a state-chartered commercial bank located in Thomasville, Alabama
(formerly known as First United Security Bank) (“FUSB”) (USB and FUSB
collectively are referred to herein as the “Company”), and Bruce N. Wilson (the
“Director”).

 

WHEREAS, the Company and the Director previously executed the First United
Security Bank Director Retirement Agreement on October 17, 2002, effective as of
September 1, 2002, as amended by that certain First Amendment to the First
United Security Bank Director Retirement Agreement dated November 20, 2008,
effective as of January 1, 2005 (as amended, the “Agreement”); and

 

WHEREAS, at the annual meeting of the stockholders of USB held on May 9, 2006,
the stockholders of USB approved and adopted an amendment to USB’s bylaws to
increase the mandatory retirement age for members of USB’s board of directors
from age seventy (70) to age seventy-five (75); and

 

WHEREAS, the Agreement currently provides that the annual benefit thereunder
shall increase each Plan Year at a rate at 3.0%, effective as of the end of each
such Plan Year; and

 

WHEREAS, the Company and the Director desire to amend the Agreement to clarify
that the annual increases in the amount of the annual benefit payable pursuant
to the Agreement shall terminate at the end of the Plan Year immediately
preceding the date of the first meeting of stockholders of USB at which
directors are elected, following the date on which the Director reaches the
mandatory retirement age set forth in USB’s bylaws; and

 

WHEREAS, capitalized terms used but not defined in this Amendment shall have the
respective meanings ascribed to such terms in the Agreement.

 

NOW, THEREFORE, the Agreement is hereby amended as follows:

 

1.

The following Section 1.9 shall be added to the Agreement immediately following
Section 1.8, and each subsequent subsection of Article I shall be renumbered
accordingly:

 

1.9

“Mandatory Retirement Date” means the date of the first meeting of stockholders
of USB at which directors are elected, following the date on which the Director
reaches the mandatory retirement age set forth in USB’s bylaws, which is
currently age seventy-five (75).

 

2.

Section 2.1.1 of the Agreement is hereby amended by deleting the second sentence
thereof in its entirety and replacing it with the following:

 

Commencing at the end of the first Plan Year, and each Plan Year thereafter
until the end of the Plan Year immediately preceding the Mandatory Retirement
Date, the annual benefit shall be increased three percent (3.0%) from the
previous Plan Year.

 

IN WITNESS WHEREOF, the Company and the Director hereby consent to the adoption
of this Amendment.

 

Director: 

First US Bank     /s/ Bruce N. Wilson           By: /s/ Andrew C. Bearden,
Jr.        Andrew C. Bearden, Jr.   Chairman of the Board           First US
Bancshares, Inc.       By: /s/ Andrew C. Bearden, Jr.        Andrew C. Bearden,
Jr.   Chairman of the Board

                                                                                       

 

 